Case 19-16106-amc        Doc 12    Filed 11/14/19 Entered 11/14/19 10:08:41             Desc Main
                                   Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                          Chapter 13 Proceeding
 Angelique D. Bridges
                Debtor(s)                        No. 19-16106 AMC

 Citizens Bank, N.A. f/k/a RBS Citizens,
 N.A. s/b/m to CCO Mortgage Corp.
                Objectant(s)

 v.

 Angelique D. Bridges
              Respondent(s)

                      OBJECTION TO CONFIRMATION OF THE PLAN

       Citizens Bank, N.A. f/k/a RBS Citizens, N.A. s/b/m to CCO Mortgage Corp., a secured

creditor in this case objects to the Plan and to the confirmation of the debtor’s Chapter 13 Plan

and as grounds therefor would show the court the following:

1.     The Plan does not provide for the secured creditor, Citizens Bank, N.A. f/k/a RBS

       Citizens, N.A. s/b/m to CCO Mortgage Corp. to receive the full value of its claim in

       violation of 11 USC §1325(a)(5)(B)(ii).

2.     As of the date of the filing of the bankruptcy on September 27, 2019, Citizens Bank, N.A.

       f/k/a RBS Citizens, N.A. s/b/m to CCO Mortgage Corp. is the holder of a secured claim

       in the amount of $91,840.68 against the debtors’ property located at 4224 Levick Street,

       Philaladelphia, PA 19135. On that date the arrears to be paid through the plan were

       $15,323.08. A Proof of Claim was filed by Citizens Bank, N.A. f/k/a RBS Citizens, N.A.

       s/b/m to CCO Mortgage Corp. on or about November 8, 2019. See Exhibit “A” attached

       hereto and made a part hereof.
Case 19-16106-amc      Doc 12   Filed 11/14/19 Entered 11/14/19 10:08:41          Desc Main
                                Document     Page 2 of 2



3.    Debtor’s Plan proposes to pay CCO Mortgage Corp. $10,000.00 in pre-petition arrears,

      an amount substantially smaller than Citizens Bank, N.A. f/k/a RBS Citizens, N.A. s/b/m

      to CCO Mortgage Corp.’s arrears claim.

4.    If the Plan is confirmed the Citizens Bank, N.A. f/k/a RBS Citizens, N.A. s/b/m to CCO

      Mortgage Corp. will suffer irreparable injury, loss and damage.

                                                  Respectfully submitted,

                                                  /s/ Mary F. Kennedy
                                                  Attorney I.D. No. 77149
                                                  1310 Industrial Blvd.
                                                  1st Floor, Suite 101
                                                  Southampton, PA 18966
                                                  215-942-9690 phone
                                                  215-942-9695 fax
                                                  Attorney for Citizens Bank, N.A. f/k/a RBS
                                                  Citizens, N.A. s/b/m to CCO Mortgage
                                                  Corp.
